Citation Nr: 0009385	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dengue fever, 
malaria and dysentery.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
blast concussion, to include headaches, a seizure disorder 
and hearing loss.

3.  Entitlement to service connection for residuals of a left 
leg injury.

4.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which:  determined that new and material 
evidence had not been submitted sufficient to reopen claims 
for service connection for dengue fever, malaria, and 
dysentery and for service connection for residuals of a blast 
concussion; denied his claim for service connection for 
residuals of a left leg injury; and granted his claim for 
service connection for PTSD, and assigned a 10 percent 
disability rating thereto.  The veteran filed a timely appeal 
to these determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a May 1946 rating decision, the RO denied the 
veteran's claim for service connection for tropical sickness; 
the veteran was notified of this denial in May 1946, but did 
not file a timely appeal.

3.  The evidence received since the RO's May 1946 decision, 
while relevant, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  In an August 1949 rating decision, the RO originally 
denied the veteran's claim for service connection for 
residuals of a blast concussion; this decision was 
subsequently upheld in two RO rating decisions dated in May 
1952 and February 1954, and affirmed by the Board in a 
decision dated in May 1954.

5.  The evidence received since the Board's May 1954 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

6.  The veteran has not presented competent evidence of the 
existence of any current residuals of an inservice left leg 
injury.

7.  The veteran's PTSD is manifested by symptoms such as 
depression, anxiety and insomnia, which are generally well-
controlled with medication but are worse during periods of 
stress, and which cause definite social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The May 1946 RO rating decision which denied service 
connection for tropical sickness is final.  Veterans 
Regulation No. 2(a), Part II, Para. III; Department of 
Veterans Affairs Regulation 1008 (effective from January 25, 
1936 to December 31, 1957).

2.  The evidence received since the May 1946 RO rating 
decision denying service connection for tropical sickness is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The May 1954 Board decision which denied service 
connection for residuals of a blast concussion is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

4.  The evidence received since the May 1954 Board decision 
denying service connection for residuals of a blast injury is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156(a) (1999).

5.  The veteran's claim for service connection for residuals 
of a left leg injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The schedular criteria for a 30 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 
9411(1999), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claims

A.  Dengue fever, malaria and dysentery

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

In a May 1946 rating decision, the RO initially denied the 
veteran's claim for service connection for dengue fever, 
malaria and dysentery, then termed simply "tropical 
sickness," on the basis that the evidence failed to show 
that the veteran had been diagnosed with or treated for a 
tropical sickness at any time.  

Evidence considered in May 1946 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, a tropical 
sickness.  On the contrary, the veteran's service separation 
examination, dated in July 1945, specifically indicated "no 
history of malaria."

The veteran was notified of the RO's determination and of his 
appellate rights by a letter which appears also to have been 
dated in May 1946.  However, no appeal was filed within one 
year of notification of the May 1946 denial; therefore, the 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A review of the veteran's claims file indicates that since 
the time of the May 1946 rating decision, no new medical 
evidence has been submitted relating to his claim for service 
connection for dengue fever, malaria and dysentery.  Although 
two VA examination reports dated in December 1996 recorded 
the veteran's report of having had dengue fever and malaria 
in service, no relevant findings or diagnoses were rendered.

However, the veteran has twice testified regarding these 
claims.  At the time of a hearing before an RO hearing 
officer in July 1997, the veteran stated that he came down 
with both malaria and dengue fever during the invasion of 
Saipan.  He stated that he was never hospitalized for these 
illnesses, but was treated by a medic.  He stated that he 
suffered from dengue fever for about a week, then was well 
enough to return to duty.  He stated that there would not be 
any medical records of this treatment since he was simply 
given some aspirin by the medic and told to try to find fruit 
juice to drink.

In March 1999, the veteran testified at a hearing before the 
undersigned Board Member.  At that time he stated that he 
suffered from joint pains, for which he took Prednisone, and 
swelling in his legs and feet, and stated his belief that 
these problems were residual effects of his dengue fever, 
malaria and dysentery.  However, he twice conceded that no 
physician had ever related his current symptoms to these 
diseases, stating that doctors do not have the knowledge of 
the effects of these diseases.

In addition, the veteran has submitted several statements in 
support of his claim. These include his VA Form 9 substantive 
appeal, received by VA in September 1998, in which he stated 
that he was treated for dengue fever, malaria and dysentery, 
and continues to experience symptoms similar to those 
experienced in service.  He also indicated that he had been 
prescribed the medication Prednisone at the Syracuse, New 
York VA Medical Center (VAMC).

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a tropical disease, or, moreover, that he 
currently suffers from any residuals of such a disease. 

Indeed, the only evidence which would tend to relate the 
veteran's current symptoms to his active duty service, 
including alleged dengue fever, malaria and dysentery, is his 
own assertions, made in various correspondence sent to the 
VA, and during the course of hearings before an RO hearing 
officer and the undersigned Board Member.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current symptoms.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1946 rating decision, it 
is not material.  Although the evidence is relevant to the 
issue, there is still no competent medical evidence 
indicating that the veteran has ever suffered from the 
claimed tropical diseases, or linking any of his current 
complaints to his alleged contraction of these diseases more 
than a half century ago. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for dengue fever, malaria and dysentery.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for these diseases.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

B.  Residuals of a blast concussion

In an August 1949 rating decision, the RO initially denied 
the veteran's claim for residuals of a blast concussion, then 
claimed as headaches, on the basis that "clinical records 
are negative as to treatment for injury or residuals of an 
explosion in Oahu, 1943," no residuals of this claimed 
explosion were manifest within one year of discharge from 
service, and no examiner had related the veteran's current 
complaints to an inservice explosion. 

Evidence considered at the time of the August 1949 rating 
decision included the veteran's service medical records, 
which were negative for evidence of any reported complaint or 
diagnosis of, or treatment for, any injuries stemming from a 
blast injury.

Also considered were various examination reports, most of 
which recorded the veteran's report of having been near a 
dynamite blast in Oahu in 1943.  These reports included the 
following:  a report dated in May 1949 from Bertram Levinson, 
M.D., which indicated a finding of an "irritative focus" in 
the right occipital region of the brain, but normal physical 
and x-ray findings; a report dated in May 1949 from Arthur 
Ecker, M.D., which recommended further study, including an 
angiogram; a hospital report dated in June 1949 from Syracuse 
Memorial Hospital, which indicated that a right angiography 
and a pneumo-encephalogram found evidence of slight cortical 
atrophy; the report of a VA neuropsychiatric examination 
dated in June 1949, which indicated a diagnosis of migraine 
headaches, and recommended an electroencephalogram (EEG); the 
report of this EEG, conducted in July 1949, which indicated 
that the results were "borderline normal"; and a statement 
from Albert H. Garafalo, M.D., which indicated that the 
veteran suffered from headaches, but that a consultation at 
the Ear, Nose and Throat department could not find the cause 
of these headaches. 

Finally, the RO also considered several statements from the 
veteran's family, all of which indicated that the veteran had 
suffered from severe headaches ever since his return from 
overseas military service.

A subsequent RO rating decision in May 1952 again denied the 
veteran's claim for service connection for residuals of a 
blast concussion, then described by the RO as "residuals of 
exposure to explosion," on the basis that there was still no 
evidence to support the veteran's assertion that he had 
experienced a blast injury in service and had been treated 
therefor.  Additional evidence considered at that time was 
the following evidence:  the report of an additional VA EEG 
conducted in July 1949, which indicated "abnormal" results; 
the report of a VA neuropsychiatric examination dated in 
September 1949, which indicated a diagnosis of "anxiety 
reaction, moderate severity, characterized by tenseness, 
tremulousness and irritability, severe headaches," and which 
recommended psychotherapy; a statement from Dr. Ecker dated 
in October 1951, which noted normal findings, but which 
indicated that "[t]he opinion that [the headaches] may be 
due to blast concussion is supported most by the evidence of 
cortical atrophy in the pneumoencephalograms"; and a 
subsequent statement by Dr. Ecker dated in December 1951, in 
which he indicated that cerebral blast concussion of the type 
described by the veteran often resulted in diffuse cerebral 
injury, as indicated in the veteran's case by the 
pneumoencephalogram and the electroencephalogram, and stated 
that "[o]n this basis, the patient's present disability is 
the result of injury sustained while on active duty."

In February 1954, following a Board remand, the RO again 
denied the veteran's claim, on the basis that a recent VA 
examination revealed no organic disease of the central 
nervous system, and that the veteran's complaints as to 
headaches, dizziness and deafness were not confirmed on 
examination.  At that time, evidence considered included a 
report dated in January 1954 from W. D. Ayer, a VA 
consultant, which was rendered after a review of the 
veteran's claims file, including specific attention to the 
reports by Dr. Ecker.  Dr. Ayer stated the following:

I have reviewed the record of [the 
veteran], especially the report of Dr. 
Eckert [sic] dated May 31, 1949, almost 
five years ago, and a subsequent report 
of October 16, 1951.  It is noted that in 
the last report he speaks of a blast 
concussion.  His previous report, 
however, did not consider such and no 
definite evidence was found in either 
report that the man was near an 
explosion, that he was knocked over, had 
bleeding from the ear, deafness, 
dizziness or vomiting, which I think are 
requisites for such a diagnosis.

I doubt if this is any part of a blast 
concussion.  One other point, with full 
respect to other observers, I disagree 
with the diagnosis of cortical atrophy.  
In my mind it is not substantiated by an 
EEG reading.  There is no evidence of 
grand mal attacks that I find in the 
record, although they are mentioned as 
occurring, and a blue light in a visual 
field is no more evidence of epilepsy 
than it is of migraine.

This physician then stated that he would like to examine the 
veteran himself.

This neurological examination was conducted by Dr. Ayer in 
February 1954.  At that time the veteran's reported history 
of a blast concussion was recorded in detail, including the 
alleged injuries resulting therefrom.  Following an 
examination, the examiner diagnosed no organic disease of the 
central nervous system.  In a lengthy opinion, Dr. Ayer then 
commented as follows:

This man is a provoking type.  I think he 
is impressed that there is something the 
matter with him from a blast concussion 
and of course there are no symptoms of 
real blast concussion which entails 
immediate headache, if not 
unconsciousness, bleeding from an ear and 
marked dizziness with deafness.  He has 
no deafness now and has none then.  He 
was not hospitalized for this blast 
concussion, so-called blast concussion.

....

The diagnosis of encephalopathy with 
cortical atrophy appears in the record 
from an encephalogram and this I cannot 
subscribe to.  A pneumoencephalogram is 
often reported as showing atrophy and 
such may well be ordinary mechanical 
changes.  As to this real atrophy, if 
real, I think he was born with it.

This man is quite impressed that he has 
something the matter with him and 
apparently thinks he has been given the 
run-around, but I can not subscribe to 
any organic brain pathology.  I think 
much of this is notional.  I do not 
believe he had a real convulsion due to 
any brain damage.  Finally, I think this 
man may have headaches but they are 
migraine or functional in my book.

The diagnosis of encephalopathy due to 
blast concussion should be deleted. 

Also considered was a statement dated in August 1949 from 
John Sluty, who served with the veteran in the same battalion 
in Oahu.  He stated that he witnessed the veteran experience 
a blast from an explosive charge during combat training.  He 
stated that the veteran's nose was bleeding and he had dirt 
in his face.  He was reportedly treated by a medic in the 
field.

The veteran was notified of the Board's determination by a 

